Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 3, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of attempted robbery in the third degree, and placed him on probation for a period of 24 months and ordered him to perform 100 hours of community service, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence clearly established appellant’s knowledge of, and intentional participation in, an attempted robbery where he entered a subway car with a group of juveniles who associated with each other for about 10 minutes, approached the complainant in unison, surrounded him, made threats and demands, went through the complainant’s pockets, and dispersed together at the sight of a police officer. Appellant was at all times in close proximity to the complainant and the other juveniles, and his accessorial role could be readily inferred from the totality of circumstances. Concur — Williams, J. P., Ellerin, Wallach and Rubin, JJ.